In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated September 10, 1975, which, after a fact-finding determination that appellant was a person in need of supervision, placed him with the Division for Youth, Title III, for a period of 18 months. Order affirmed, without costs or disbursements. In our view, the Family Court made the correct disposition. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.